EXHIBIT 10.2
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) is made by and between Western
Refining GP, LLC, a Delaware limited liability company (the “Company”), and
William R. Jewell (“Executive”).
W I T N E S S E T H:
     WHEREAS, Executive is to be directly employed by the Company; and
     WHEREAS, the Company is desirous of directly employing Executive in an
executive capacity on the terms and conditions and for the consideration
hereinafter set forth (which includes new and additional consideration to that
which Executive is currently receiving), and Executive is desirous of being
directly employed by the Company on such terms and conditions and for such
consideration;
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, the Company and Executive agree as follows:
ARTICLE 1: DEFINITIONS AND INTERPRETATIONS
     1.1 Definitions.
     (a) “Affiliate” means, with respect to any natural person, firm,
partnership, association, corporation, limited liability company, company,
trust, entity, public body or government (a “Person”), any Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. The term “control” (including the terms “controlled by” and
“under common control with”) as used in this definition means the possession,
directly or indirectly, of the power to direct or cause the direction of
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. With respect to any natural person, the
term “Affiliate” means (1) the spouse or children (including those by adoption)
and siblings of such Person; and any trust whose primary beneficiary is such
Person, such Person’s spouse, such Person’s siblings and/or one or more of such
Person’s lineal descendants, (2) the legal representative or guardian of such
Person or of any such immediate family member in the event such Person or any
such immediate family member becomes mentally incompetent and (3) any Person
controlled by or under common control with any one or more of such Person and
the Persons described in clauses (1) or (2) preceding.
     (b) “Annual Base Salary” means, as of a specified date, Executive’s annual
base salary as of such date determined pursuant to Section 4.1.
     (c) “Annual Bonus” means the amount, if any, equal to the greater of:
     (i) 75% of the Annual Base Salary;

 



--------------------------------------------------------------------------------



 



     (ii) the annual bonus most recently paid by the Company to Executive
pursuant to Section 4.2; or
     (iii) the average of the last three annual bonuses (or the average of the
last two annual bonuses if the Executive has been employed by the Company for
less than three years) paid by the Company to Executive pursuant to Section 4.2.
Notwithstanding the foregoing, if Executive was employed by the Company for only
a portion of the year with respect to which such bonus was paid, then the
“Annual Bonus” shall equal an amount determined by annualizing the bonus
received by Executive based on the ratio of the number of days Executive was
employed by the Company during such year to 365 days.
     (d) “Annual Compensation” means an amount equal to the greater of:
     (i) Executive’s Annual Base Salary at the annual rate in effect on the date
of his Involuntary Termination;
     (ii) Executive’s Annual Base Salary at the annual rate in effect 180 days
prior to the date of his Involuntary Termination; and
     (iii) Executive’s Annual Base Salary at the annual rate in effect
immediately prior to a Change of Control if Executive’s employment shall be
subject to an Involuntary Termination during the Change of Control Period.
Notwithstanding the foregoing, if Executive’s employment shall be subject to an
Involuntary Termination during the Change of Control Period, then the amount
determined pursuant to the preceding sentence shall be increased by the amount
of the Annual Bonus.
     (e) “Board” means the Board of Directors of the Parent.
     (f) “Cause” means Executive
     (i) has engaged in gross negligence, gross incompetence or willful
misconduct in the performance of his duties,
     (ii) has refused, without proper reason, to perform his duties,
     (iii) has willfully engaged in conduct which is materially injurious to the
Company, the Parent or their subsidiaries (monetarily or otherwise),
     (iv) has committed an act of fraud, embezzlement or willful breach of a
fiduciary duty to WRI (including the unauthorized disclosure of confidential or
proprietary material information of WRI), or
     (v) has been convicted of, pled guilty to, or pleaded no contest to, a
crime involving fraud, dishonesty or moral turpitude.

2



--------------------------------------------------------------------------------



 



     (g) “Change In Duties” means:
     (i) The occurrence, prior to a Change of Control or after the expiration of
a Change of Control Period, of any one or more of the following:
     (1) a material reduction in the nature or scope of Executive’s authorities
or duties from those previously applicable to him;
     (2) a reduction in Executive’s Annual Base Salary;
     (3) a material diminution in employee benefits (including, but not limited
to, medical, dental, life insurance and long-term disability plans) and
perquisites applicable to Executive from those substantially similar to the
employee benefits and perquisites provided by WRI to executives with comparable
duties; or
     (4) a change in the location of Executive’s principal place of employment
by the Company (including its subsidiaries and the Parent) by more than 60 miles
from the location where he was principally employed; provided, however, that
such change in the location of Executive’s principal place of employment shall
not constitute a Change In Duties if the decision to relocate was mutually
acceptable to Executive and the Company prior to such change in location.
     (ii) The occurrence, within a Change of Control Period, of any one or more
of the following:
     (1) a material reduction in the nature or scope of Executive’s authorities
or duties from those applicable to him immediately prior to the date on which a
Change of Control occurs;
     (2) a reduction in Executive’s Annual Base Salary from that provided to him
immediately prior to the date on which a Change of Control occurs;
     (3) a diminution in Executive’s eligibility to participate in bonus, stock
option, incentive award and other compensation plans that provide opportunities
to receive compensation which are the greater of (A) the opportunities provided
by the Company (including its subsidiaries and the Parent) for executives with
comparable duties or (B) the opportunities under any such plans under which he
was participating immediately prior to the date on which a Change of Control
occurs;
     (4) a material diminution in employee benefits (including, but not limited
to, medical, dental, life insurance and long-term disability plans) and
perquisites applicable to Executive from the greater of (A) the employee
benefits and perquisites provided by the Company (including its subsidiaries and
the Parent) to executives with comparable duties or (B) the employee benefits
and perquisites to which Executive was entitled immediately prior to the date on
which a Change of Control occurs; or

3



--------------------------------------------------------------------------------



 



     (5) a change in the location of Executive’s principal place of employment
by the Company (including its subsidiaries and the Parent) by more than 60 miles
from the location where he was principally employed immediately prior to the
date on which a Change of Control occurs; provided, however, that such change in
the location of Executive’s principal place of employment shall not constitute a
Change In Duties if the decision to relocate was mutually acceptable to
Executive and the Company prior to such change in location.
          “Change of Control” shall be deemed to have occurred upon any of the
following events:
     (i) any “person” (as defined in Section 3(a)(9) of the Exchange Act, and as
modified in Section 13(d) and 14(d) of the Exchange Act) other than (i) the
Majority Holders, (ii) any Majority Holder, (iii) any Affiliate of the Parent,
(iv) any employee benefit plan of the Parent or any of its subsidiaries, (v) a
company owned, directly or indirectly, by stockholders of the Parent in
substantially the same proportions as their ownership of the Parent, (vi) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (vii) those “persons” who beneficially own securities of the
Parent on the Effective Date (a “Person”), becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Parent representing more than 25% of the shares of voting
stock of the Parent then outstanding; provided, however, that a Change of
Control shall not occur pursuant to this clause if (i) it is in connection with
a public or private offering by the Parent of the Parent’s common stock or
(ii) at such time as such Person acquires or gains such ownership or control,
any of the Majority Holders has a percentage ownership of the combined voting
power of the outstanding common stock of the Parent that is greater than such
Person;
     (ii) the consummation of any merger, organization, business combination or
consolidation of the Parent or one of its subsidiaries with or into any other
entity, other than a merger, reorganization, business combination or
consolidation, which would result in the holders of the voting securities of the
Parent outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of the Parent or the surviving company or the parent of such
surviving company; provided, however, that a Change of Control shall not occur
pursuant to this clause (ii) as a result of any transaction entered into in
connection with a public or private offering by the Parent of common stock of
the Parent;

4



--------------------------------------------------------------------------------



 



     (iii) the consummation of a sale or disposition by WRI of all or
substantially all of WRI’s assets, other than a sale or disposition if the
holders of the voting securities of the Parent outstanding immediately prior
thereto hold securities immediately thereafter which represent more than 50% of
the combined voting power of the voting securities of the acquiror, or parent of
the acquiror, of such assets;
     (iv) the stockholders of the Parent approve a plan of complete liquidation
or dissolution of the Parent; or
     (v) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election to the Board was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board.
     (h) “Change of Control Period” means, with respect to a Change of Control,
the two-year period beginning on the date upon which such Change of Control
occurs.
     (i) “Code” means the Internal Revenue Code of 1986, as amended.
     (j) “Compensation Committee” means the Compensation Committee of the Board.
     (k) “Disability” means that, as a result of Executive’s incapacity due to
physical or mental illness, he shall have been absent from the full-time
performance of his duties for six consecutive months and he shall not have
returned to full-time performance of his duties within 30 days after written
notice of termination is given to Executive by the Company (provided, however,
that such notice may not be given prior to 30 days before the expiration of such
six-month period).
     (l) “Effective Date” means November 4, 2008.
     (m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (n) “Involuntary Termination” means any termination of Executive’s
employment with the Company which:
     (i) does not result from a resignation by Executive (other than a
resignation pursuant to clause (ii) of this Section 1.1(n)); or
     (ii) results from a resignation by Executive on or before the date which is
60 days after the date upon which Executive receives notice of a Change in
Duties;

5



--------------------------------------------------------------------------------



 



provided, however, that the term “Involuntary Termination” shall not include a
termination for Cause or any termination as a result of death or Disability.
     (o) “Majority Holders” means Paul L. Foster, Jeff A. Stevens, Ralph A.
Schmidt, Scott D. Weaver and WRC Refining Company.
     (p) “Monthly Severance Amount” means an amount equal to one-twelfth of
Executive’s Annual Compensation.
     (q) “Parent” means Western Refining, Inc.
     (r) “Severance Amount” means an amount equal to two times Executive’s
Annual Compensation.
     (s) “Severance Period” means the period commencing on the date of
Involuntary Termination and continuing for 24 months thereafter.
          (t) “WRI” means the Company and its Affiliates, including, without
limitation, the Parent
     1.2 Interpretations. In this Agreement, unless a clear contrary intention
appears, (a) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision, (b) reference to any Article or Section
means such Article or Section hereof, (c) the words “including” (and with
correlative meaning “include”) means including, without limiting the generality
of any description preceding such term and (d) where any provision of this
Agreement refers to action to be taken by either party, or which such party is
prohibited from taking an action, such provision shall be applicable whether
such action is taken directly or indirectly by such party.
ARTICLE 2: EMPLOYMENT AND DUTIES
     2.1 Employment. Effective as of the Effective Date and continuing for the
period of time set forth in Section 3.1 of this Agreement, Executive’s
employment by the Company shall be subject to the terms and conditions of this
Agreement.
     2.2 Positions. From and after the Effective Date, the Company shall employ
Executive in the position of Chief Accounting Officer of the Company and shall
cause the Parent to employ Executive as Chief Accounting Officer of the Parent,
or in such other positions as the parties may mutually agree.
     2.3 Duties and Services. Executive agrees to serve in the position(s)
referred to in Section 2.2 and to perform diligently the duties and services
appertaining to such offices, as well as such additional duties and services
appropriate to such offices which the parties mutually may agree upon from time
to time. Executive’s employment shall also be subject to the policies maintained
and established by the Company and the Parent that are of general applicability
to the Company’s and the Parent’s employees, as such policies may be amended
from time to time.

6



--------------------------------------------------------------------------------



 



     2.4 Other Interests. Executive agrees, during the period of such employment
by the Company, to devote substantially all of Executive’s business time, energy
and efforts to the business and affairs of WRI. If the amount of time that
Executive devotes to the business and affairs of WRI decreases from that set
forth in the first sentence of this paragraph, Executive and the Company agree
to adjust the Annual Base Salary accordingly.
     2.5 Duty of Loyalty. Executive acknowledges and agrees that Executive owes
a fiduciary duty of loyalty to act at all times in the best interests of the
Company and the Parent. In keeping with such duty, Executive shall make full
disclosure to the Company and the Parent of all business opportunities
pertaining to the Company’s and the Parent’s businesses and shall not
appropriate for Executive’s own benefit business opportunities concerning the
Company’s and the Parent’s businesses.
ARTICLE 3: TERM AND TERMINATION OF EMPLOYMENT
     3.1 Term. Unless sooner terminated pursuant to other provisions hereof, the
Company agrees to employ Executive for the period beginning on the Effective
Date and ending on the third anniversary of the Effective Date (the “Initial
Expiration Date”); provided, however, that beginning on the Initial Expiration
Date, and on each anniversary of the Initial Expiration Date thereafter, if this
Agreement has not been terminated pursuant to Section 3.2 or 3.3, then said term
of employment shall automatically be extended for an additional one-year period
unless on or before the date that is 180 days prior to the Initial Expiration
Date or any anniversary thereof either party shall give written notice to the
other that no such automatic extension shall occur.
     3.2 The Company’s Right To Terminate. Notwithstanding the provisions of
Section 3.1, the Company shall have the right to terminate Executive’s
employment under this Agreement at any time for any of the following reasons:
     (a) upon Executive’s death;
     (b) upon Executive’s Disability;
     (c) for Cause; or
     (d) for any other reason whatsoever, in the sole discretion of the board of
managers of the Company.
     3.3 Executive’s Right To Terminate. Notwithstanding the provisions of
Section 3.1 Executive shall have the right to terminate his employment under
this Agreement for any of the following reasons:
     (a) as a result of a Change In Duties; provided, however, that prior to
Executive’s termination as a result of a Change In Duties, Executive must give
written notice to the Company of the specific occurrence that resulted in the
Change In Duties and such occurrence must remain uncorrected for 10 calendar
days following such written notice; or

7



--------------------------------------------------------------------------------



 



     (b) at any time for any other reason whatsoever, in the sole discretion of
Executive.
     3.4 Notice Of Termination. If the Company desires to terminate Executive’s
employment hereunder at any time prior to expiration of the term of employment
as provided in Section 3.1, it shall do so by giving written notice to Executive
that it has elected to terminate Executive’s employment hereunder and stating
the effective date and reason for such termination, provided that no such action
shall alter or amend any other provisions of this Agreement or rights arising
under this Agreement. If Executive desires to terminate his employment hereunder
at any time prior to expiration of the term of employment as provided in
Section 3.1, he shall do so by giving a 30-day written notice to the Company
that he has elected to terminate his employment hereunder and stating the
effective date and reason for such termination, provided that no such action
shall alter or amend any other provisions of this Agreement or rights arising
under this Agreement.
     3.5 Deemed Resignations. Any termination of Executive’s employment shall
constitute an automatic resignation of Executive as an officer and director (if
applicable) of the Company and each of its Affiliates, unless Executive owns at
least 10% of the issued and outstanding common stock of the Parent, in which
case such resignation shall not be deemed an automatic resignation of Executive
from the Board, and from the board of directors or similar governing body of any
corporation, limited liability company or other entity in which WRI holds an
equity interest and with respect to which board or similar governing body
Executive serves as WRI’s designee or other representative.
ARTICLE 4: COMPENSATION AND BENEFITS
     4.1 Base Salary. During the period of this Agreement, Executive shall
receive a minimum Annual Base Salary of $182,000.00. Executive’s Annual Base
Salary shall be reviewed by the Compensation Committee on an annual basis, and,
in the sole discretion of the Compensation Committee, such Annual Base Salary
may be increased, but not decreased, effective as of any date determined by the
Compensation Committee. Executive’s Annual Base Salary shall be paid in equal
installments in accordance with the Company’s standard policy regarding payment
of compensation to executives but no less frequently than monthly.
     4.2 Bonuses. Executive shall be eligible to participate in the Company’s
and the Parent’s annual bonus plan or plans applicable to Executive as approved
from time to time by the Board or the Compensation Committee in amounts to be
determined by the Compensation Committee based upon criteria established by the
Compensation Committee.
     4.3 Other Perquisites. During the Executive’s employment hereunder,
Executive shall be afforded the following benefits as incidences of his
employment:
     (a) Business and Entertainment Expenses. Subject to the Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
employees generally, the Company shall no less frequently than monthly reimburse
Executive for, or pay on behalf of Executive, reasonable and appropriate
expenses incurred by Executive for business related purposes, including dues and
fees to industry and professional organizations and costs of entertainment and
business development.

8



--------------------------------------------------------------------------------



 



     (b) Vacation. During his employment hereunder, Executive shall be entitled
to three (3) weeks of paid vacation each calendar year (or such greater amount
of vacation as provided to employees or executives of the Company generally) and
to all holidays provided to employees of the Company generally.
     (c) Other Company Benefits. Executive and, to the extent applicable,
Executive’s spouse, dependents and beneficiaries, shall be allowed to
participate in all benefits, plans and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
other executives or employees of the Company or the Parent. Such benefits, plans
and programs shall include, without limitation, any profit sharing plan, thrift
plan, health insurance or health care plan, life insurance, disability
insurance, pension plan, supplemental retirement plan, vacation and sick leave
plan, and the like which may be maintained by the Company or the Parent. Neither
the Company nor the Parent shall, however, by reason of this paragraph be
obligated to institute, maintain or refrain from changing, amending or
discontinuing any such benefit plan or program, as long as such changes are
similarly applicable to employees generally.
ARTICLE 5: EFFECT OF TERMINATION ON
COMPENSATION; ADDITIONAL PAYMENTS
     5.1 Termination Other Than an Involuntary Termination. If Executive’s
employment hereunder shall terminate upon expiration of the term provided in
Section 3.1 hereof because either party has provided the notice contemplated in
such section, or if Executive’s employment hereunder shall terminate for any
other reason except those described in Sections 5.2 and 5.3, then all
compensation and all benefits to Executive under this Agreement shall continue
to be provided until the date of such termination of employment, and such
compensation and benefits shall terminate contemporaneously with such
termination of employment.
     5.2 Involuntary Termination Other Than During a Change of Control Period.
If Executive’s employment by the Company, the Parent or any subsidiary thereof
or successor thereto shall be subject to an Involuntary Termination which occurs
prior to a Change of Control or after the expiration of a Change of Control
Period, then the Company shall, as additional compensation for services rendered
to the Company (including its subsidiaries and the Parent), pay to Executive the
following amounts and take the following actions after the last day of
Executive’s employment with the Company:
     (a) Pay Executive the Monthly Severance Amount on the first day of each
month throughout the Severance Period; provided, however, that if commencement
of such payments would cause any part of the Monthly Severance Amount to be
subject to additional taxes and interest under Section 409A of the Code, then
the payment of the Monthly Severance Amount shall be deferred to the earliest
date upon which such payments can commence without being subject to such
additional taxes and interest, and the first payment of the Monthly Severance
Amount shall include all amounts that would have been paid prior to the date of
such payment but for the deferral required pursuant to this sentence.

9



--------------------------------------------------------------------------------



 



     (b) Cause Executive and those of his dependents (including Executive’s
spouse) who were covered under the Company’s or the Parent’s medical and dental
benefit plans on the day prior to Executive’s Involuntary Termination to
continue to be covered under such plans (or to receive equivalent benefits)
throughout the Severance Period at no greater cost to Executive than that
applicable to a similarly situated Company or Parent employee who has not
terminated employment; provided, however, that
     (i) such coverage shall terminate if and to the extent Executive becomes
eligible to receive medical and dental coverage from a subsequent employer (and
any such eligibility shall be promptly reported to the Company by Executive),
     (ii) if Executive (and/or Executive’s spouse) would have been entitled to
retiree medical and/or dental coverage under the Company’s or the Parent’s plans
had Executive voluntarily retired on the date of such Involuntary Termination,
then such coverages shall be continued as provided under such plans, and
     (iii) such coverage to Executive (or the receipt of equivalent benefits)
shall be provided under one or more insurance policies so that reimbursement or
payment of benefits to Executive thereunder shall not result in taxable income
to Executive (or, if any such reimbursement or payment of benefits is taxable,
then the Company shall pay to Executive an amount as shall be required to hold
Executive harmless from any additional tax liability (including liability under
Section 409A of the Code) resulting from the failure by the Company to so
provide insurance policies so that reimbursement or payment of benefits to
Executive thereunder shall not result in taxable income to Executive).
     5.3 Involuntary Termination During a Change of Control Period. If
Executive’s employment by the Company, any subsidiary thereof, the Parent or any
successor to any of the foregoing shall be subject to an Involuntary Termination
during a Change of Control Period, then the Company shall, as additional
compensation for services rendered to the Company (including its subsidiaries
and the Parent), pay to Executive the following amounts and take the following
actions after the last day of Executive’s employment with the Company:
     (a) Pay Executive a lump sum cash payment in an amount equal to the
Severance Amount on or before the fifth day after the last day of Executive’s
employment with the Company; provided, however, that if the lump sum cash
payment would be subject to additional taxes and interest under Section 409A of
the Code, then payment of the lump sum cash payment shall be deferred to the
earliest date upon which such amount can be paid without being subject to such
additional taxes and interest.

10



--------------------------------------------------------------------------------



 



     (b) Cause any and all outstanding options and other non-vested awards under
the Parent’s Long-Term Incentive Plan, which are held by Executive, to become
immediately exercisable in full and cause Executive’s accrued benefits under any
and all nonqualified deferred compensation plans sponsored by the Company or the
Parent to become immediately nonforfeitable.
     (c) Cause Executive and those of his dependents (including Executive’s
spouse) who were covered under the Company’s or the Parent’s medical and dental
benefit plans on the day prior to Executive’s Involuntary Termination to
continue to be covered under such plans (or to receive equivalent benefits)
throughout the Severance Period at no greater cost to Executive than that
applicable to a similarly situated Company or Parent employee who has not
terminated employment; provided, however, that
     (i) such coverage shall terminate if and to the extent Executive becomes
eligible to receive medical and dental coverage from a subsequent employer (and
any such eligibility shall be promptly reported to the Company by Executive),
     (ii) if Executive (and/or Executive’s spouse) would have been entitled to
retiree medical and/or dental coverage under the Company’s or the Parent’s plans
had Executive voluntarily retired on the date of such Involuntary Termination,
then such coverages shall be continued as provided under such plans, and
     (iii) such coverage to Executive (or the receipt of equivalent benefits)
shall be provided under one or more insurance policies so that reimbursement or
payment of benefits to Executive thereunder shall not result in taxable income
to Executive (or, if any such reimbursement or payment of benefits is taxable,
then the Company shall pay to Executive an amount as shall be required to hold
Executive harmless from any additional tax liability (including liability under
Section 409A of the Code) resulting from the failure by the Company to so
provide insurance policies so that reimbursement or payment of benefits to
Executive thereunder shall not result in taxable income to Executive).
     5.4 Interest on Late Payments. If any payment provided for in Section 5.2
or Section 5.3 hereof is not made when due, then the Company shall pay to
Executive interest on the amount payable from the date that such payment should
have been made under such Section until such payment is made, which interest
shall be calculated at 2% plus the prime or base rate of interest as reported
from time to time in the Wall Street Journal, and shall further hold Executive
harmless from any liability under Section 409A of the Code.
     5.5 Parachute Payments. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the benefits provided for in this Article,
together with any other payments and benefits which Executive has the right to
receive from WRI, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the benefits provided hereunder (beginning
with any

11



--------------------------------------------------------------------------------



 



benefit to be paid in cash hereunder) shall be either (1) reduced (but not below
zero) so that the present value of such total amounts and benefits received by
Executive from the Company will be one dollar ($1.00) less than three times
Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code) and so
that no portion of such amounts and benefits received by Executive shall be
subject to the excise tax imposed by Section 4999 of the Code or (2) paid in
full, whichever produces the better net after-tax position to Executive (taking
into account any applicable excise tax under Section 4999 of the Code and any
other applicable taxes). The determination as to whether any such reduction in
the amount of the benefits provided hereunder is necessary shall be made by the
Compensation Committee in good faith. If a reduced cash payment is made and
through error or otherwise that payment, when aggregated with other payments and
benefits from WRI used in determining if a “parachute payment” exists, exceeds
one dollar ($1.00) less than three times Executive’s base amount, then Executive
shall immediately repay such excess to the Company upon notification that an
overpayment has been made. Nothing in this Section 5.5 shall require the Company
to be responsible for, or have any liability or obligation with respect to,
Executive’s excise tax liabilities under Section 4999 of the Code.
     5.6 Liquidated Damages. In light of the difficulties in estimating the
damages for an early termination of Executive’s employment under this Agreement,
the Company and Executive hereby agree that the payments, if any, to be received
by Executive pursuant to this Article 5 shall be received by Executive as
liquidated damages.
     5.7 Other Benefits. This Agreement governs the rights and obligations of
Executive and the Company with respect to Executive’s base salary and certain
perquisites of employment. Except as expressly provided herein, Executive’s
rights and obligations both during the term of his employment and thereafter
with respect to stock options, restricted stock, incentive and deferred
compensation, life insurance policies insuring the life of Executive and other
benefits under the plans and programs maintained by the Company or the Parent
shall be governed by the separate agreements, plans and other documents and
instruments governing such matters.
ARTICLE 6: PROTECTION OF CONFIDENTIAL INFORMATION
     6.1 Disclosure to and Property of the Company. All information, designs,
ideas, concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the period of
Executive’s employment by the Company (whether during business hours or
otherwise and whether on the Company’s premises or otherwise) that relate to
WRI’s business, trade secrets, products or services (including, without
limitation, all such information relating to corporate opportunities, product
specification, compositions, manufacturing and distribution methods and
processes, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, acquisition prospects, the identity of customers or
their requirements, the identity of key contacts within a customer’s
organizations or within the organization of acquisition prospects, marketing and
merchandising techniques, business plans, computer software or programs,
computer software and database technologies, prospective names and marks)
(collectively, the “Confidential Information”) shall be disclosed to WRI and are
and shall be the sole and exclusive property of WRI. Moreover, all documents,
videotapes, written presentations, brochures, drawings, memoranda, notes,
records, files, correspondence,

12



--------------------------------------------------------------------------------



 



manuals, models, specifications, computer programs, e-mail, voice mail,
electronic databases, maps, drawings, architectural renditions, models and all
other writings or materials of any type embodying any of such information,
ideas, concepts, improvements, discoveries, inventions and other similar forms
of expression (collectively, “Work Product”) are and shall be the sole and
exclusive property of WRI. Upon Executive’s termination of employment with the
Company, for any reason, Executive shall promptly deliver such Confidential
Information and Work Product, and all copies thereof, to WRI.
     6.2 Disclosure to Executive. WRI has and will disclose to Executive, or
place Executive in a position to have access to or develop, Confidential
Information and Work Product of WRI; and/or has and will entrust Executive with
business opportunities of WRI; and/or has and will place Executive in a position
to develop business goodwill on behalf of WRI. Executive agrees to preserve and
protect the confidentiality of all Confidential Information or Work Product of
WRI.
     6.3 No Unauthorized Use or Disclosure. Executive agrees that he will not,
at any time during or after Executive’s employment by the Company, make any
unauthorized disclosure of, and will prevent the removal from WRI’s premises of,
Confidential Information or Work Product of WRI, or make any use thereof, except
in the carrying out of Executive’s responsibilities during the course of
Executive’s employment with the Company. Executive shall use commercially
reasonable efforts to cause all persons or entities to whom any Confidential
Information shall be disclosed by him under this Agreement to observe the terms
and conditions set forth herein as though each such person or entity was bound
hereby. Executive shall have no obligation under this Agreement to keep
confidential any Confidential Information if and to the extent that disclosure
thereof is specifically required by law; provided, however, that in the event
disclosure is required by applicable law, Executive shall provide WRI with
prompt notice of such requirement prior to making any such disclosure so that
WRI may seek an appropriate protective order. At the request of WRI at any time,
Executive agrees to deliver to WRI all Confidential Information that he may
possess or control. Executive agrees that all Confidential Information of WRI
(whether now or hereafter existing) conceived, discovered or made by him during
the period of Executive’s employment by the Company exclusively belongs to WRI
(and not to Executive), and Executive will promptly disclose such Confidential
Information to WRI and perform all actions reasonably requested by WRI to
establish and confirm such exclusive ownership. Affiliates of the Company,
including, without limitation, the Parent, shall be third-party beneficiaries of
Executive’s obligations under this Article 6. As a result of Executive’s
employment by the Company, Executive may also from time to time have access to,
or knowledge of, Confidential Information or Work Product of third parties, such
as customers, suppliers, partners, joint venturers and the like, of WRI.
Executive also agrees to preserve and protect the confidentiality of such
third-party Confidential Information and Work Product to the same extent, and on
the same basis, as WRI’s Confidential Information and Work Product.
     6.4 Ownership by the Company. If, during Executive’s employment by the
Company, Executive creates any work of authorship fixed in any tangible medium
of expression that is the subject matter of copyright (such as videotapes,
written presentations, computer programs, e-mail, voice mail, electronic
databases, drawings, maps, architectural renditions, models, manuals, brochures
or the like) relating to the Company’s business, products or services,

13



--------------------------------------------------------------------------------



 



whether such work is created solely by Executive or jointly with others (whether
during business hours or otherwise and whether on the Company’s premises or
otherwise), including any Work Product, the Company shall be deemed the author
of such work if the work is prepared by Executive in the scope of Executive’s
employment; or, if the work is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of an audiovisual work, as a translation, as a
supplementary work, as a compilation, or as an instructional text, then the work
shall be considered to be work made-for-hire, and the Company shall be the
author of the work. If such work is neither prepared by Executive within the
scope of Executive’s employment nor a work specially ordered that is deemed to
be a work made-for-hire, then Executive hereby agrees to assign, and by these
presents does assign, to the Company all of Executive’s worldwide right, title
and interest in and to such work and all rights of copyright therein.
     6.5 Assistance By Executive. During the period of Executive’s employment by
the Company and thereafter, Executive shall reasonably assist the Company and
its nominee, at any time, in (a) the protection of WRI’s worldwide right, title
and interest in and to Work Product, (b) the execution of all formal assignment
documents requested by WRI or its nominee and (c) the execution of all lawful
oaths and applications for patents and registration of copyright in the United
States and foreign countries.
     6.6 Remedies. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Article 6 by Executive, and WRI shall
be entitled to enforce the provisions of this Article 6 by terminating payments
then owing to Executive under this Agreement or otherwise and to specific
performance and injunctive relief as remedies for such breach or any threatened
breach. Such remedies shall not be deemed to be the exclusive remedies for a
breach of this Article 6 but shall be in addition to all remedies available at
law or in equity, including the recovery of damages from Executive and his
agents.
ARTICLE 7: NON-COMPETE
     7.1 Acknowledgments. Executive acknowledges that WRI has engaged, and that
WRI will continue to engage, in the business of refining, transporting and/or
marketing (either wholesale or retail) petroleum products by pipeline, truck or
other methods (the “Business”) in (a) that portion of Texas which is West of
U.S. Interstate Highway 35 (as it may be renamed or redesignated in the future);
(b) New Mexico; (c) Arizona; (d) Southern California; (e) Virginia;
(f) Maryland; and (g) Juarez, Mexico (collectively, the “Territory”).
     7.2 Restriction. Employee covenants and agrees that, during the term of
Employee’s employment with the Company and for a period of twenty-four
(24) months following the termination of such employment (the “Restricted
Period”), for any reason, Executive will not:
     (a) directly or indirectly (whether as principal, agent, independent
contractor, partner or otherwise) own, manage, operate, control, participate in,
perform services for or otherwise carry on a business similar to or competitive
with the Business anywhere in the Territory or in any other state in the United
States in which WRI or any Affiliate of WRI has refined or sold petroleum
products within the period of twelve (12) months prior to the termination of
such employment; or

14



--------------------------------------------------------------------------------



 



     (b) induce or attempt to persuade any employee, agent, customer or supplier
of WRI or any Affiliate of WRI to terminate such employment, agency or business
relationship in order to enter into any such relationship on behalf of any other
business organization.
     7.3 Stock Ownership. Notwithstanding anything in this Article 7 to the
contrary, Executive shall not be prohibited from owning in excess of 2% in the
aggregate of any class of capital stock of any corporation if such stock is
publicly traded and listed on any national or regional stock exchange or on the
NASDAQ market system.
ARTICLE 8: MISCELLANEOUS
     8.1 Indemnification. If Executive shall obtain any money judgment or
otherwise prevail with respect to any litigation brought by Executive or the
Company to enforce or interpret any provision contained herein, the Company, to
the fullest extent permitted by applicable law, hereby indemnifies Executive for
his reasonable attorneys’ fees, other reasonable professional fees and
disbursements incurred in such litigation and hereby agrees (i) to pay in full
all such fees and disbursements and (ii) to pay prejudgment interest on any
money judgment obtained by Executive from the earliest date that payment to him
should have been made under this Agreement until such judgment shall have been
paid in full, which interest shall be calculated at 2% plus the prime or base
rate of interest as reported from time to time in the Wall Street Journal.
     8.2 Payment Obligations Absolute. Except as specifically provided in
Section 6.6, the Company’s obligation to pay (or cause one of its subsidiaries
or the Parent to pay) Executive the amounts and to make the arrangements
provided in this Agreement shall be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company (including
its subsidiaries and the Parent) may have against him or anyone else. All
amounts payable by the Company (including its subsidiaries and the Parent
hereunder) shall be paid without notice or demand. Executive shall not be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made under any provision of this Agreement, and, except as provided
in Section 5.2(b) or 5.3(c) hereof, the obtaining of any such other employment
shall in no event effect any reduction of the Company’s obligations to make (or
cause to be made) the payments and arrangements required to be made under this
Agreement.
     8.3 Notices. For purposes of this Agreement, notices and all other
communications provided in this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or when mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, or when sent by recognized overnight delivery service, addressed as
follows:
If to the Company:
Western Refining GP, LLC
6500 Trowbridge Drive
El Paso, Texas 79905

15



--------------------------------------------------------------------------------



 



Attention: President
If to Executive:
c/o Western Refining, Inc.
6500 Trowbridge Drive
El Paso, Texas 79905
or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
     8.4 Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas, without reference
to its choice of law provisions.
     8.5 No Waiver. No failure by either party hereto at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.
     8.6 Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     8.7 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same agreement.
     8.8 Withholding of Taxes and Other Employee Deductions. The Company may
withhold from any benefits and payments made pursuant to this Agreement all
federal, state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.
     8.9 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
     8.10 Gender and Plurals. Wherever the context so requires, the masculine
gender includes the feminine or neuter, and the singular number includes the
plural and conversely.
     8.11 Assignment. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor of the Company, by merger or otherwise.
This Agreement shall also be binding upon and inure to the benefit of Executive
and his estate. If Executive shall die prior to full payment of amounts due
pursuant to this Agreement, such amounts shall be payable pursuant to the terms
of this Agreement to his estate. The Company may assign this Agreement to a
successor business, the Parent or any Affiliate or subsidiary of the Company
upon written notice to Executive. Executive shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution.

16



--------------------------------------------------------------------------------



 



     8.12 Entire Agreement. This Agreement constitutes the entire agreement of
the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to such subject matter. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect, including, without limitation,
all prior employment and severance agreements, if any, by and between the
Company and Executive. Any modification of this Agreement will be effective only
if it is in writing and signed by the party to be charged.
[SIGNATURE PAGE FOLLOWS]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date.

                  THE COMPANY:    
 
                WESTERN REFINING GP, LLC    
 
           
 
  By:   /s/ Paul L. Foster    
 
           
 
  Name:   Paul L. Foster    
 
  Title:   President and Chief Executive Officer    
 
                EXECUTIVE    
 
           
 
  By:   /s/ William R. Jewell    
 
           
 
  Name:   William R. Jewell    

18